Exhibit 10.9.2

 

Execution

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT AND WAIVER

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT AND WAIVER, dated as of February 24, 2012
(this “Amendment No. 1”), is by and among Wells Fargo Capital Finance, LLC, a
Delaware limited liability company, as agent for the Lenders (as hereinafter
defined) pursuant to the Credit Agreement as defined below (in such capacity,
together with its successors and assigns, and any replacement, in such capacity,
“Agent”), the parties to the Credit Agreement as lenders (individually, each a
“Lender” and collectively, “Lenders”), Colt Defense LLC, a Delaware limited
liability company (“US Borrower”), Colt Canada Corporation, a Nova Scotia
corporation (“Canadian Borrower” and, together with US Borrower, each
individually a “Borrower” and collectively, “Borrowers”), and Colt Finance
Corp., a Delaware corporation (“Guarantor”)

 

W I T N E S S E T H :

 

WHEREAS, Agent, Lenders, Borrowers and Guarantor have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) may make
loans and advances and provide other financial accommodations to Borrowers as
set forth in the Credit Agreement dated as of September 29, 2011, by and among
Agent, Lenders, Borrowers and Guarantor (as the same now exists or may hereafter
be amended, modified, supplemented, extended, renewed, restated, restructured,
refinanced or replaced, the “Credit Agreement”) and the other Loan Documents;

 

WHEREAS, Borrowers have requested that Agent and Lenders waive the Event of
Default under Section 8.2(c) of the Credit Agreement arising from the failure of
Borrowers and Guarantors to deliver the items set forth in Sections 1(c) and
(d) of the Post-Closing Letter, dated September 29, 2011, as amended (the
“Post-Closing Letter”), among Borrowers, Guarantor and Agent on or before
December 28, 2011 (the “Specified Events of Default”);

 

WHEREAS, Borrowers and Guarantor have requested that Agent and Lenders agree to
make certain amendments to the Credit Agreement and waive the Specified Events
of Default, and Agent and Lenders are willing to so agree, subject to the terms
and conditions set forth herein, to make such amendments and waive the Specified
Events of Default as more specifically set forth herein; and

 

WHEREAS, by this Amendment No. 1, Agent, Lenders, Borrowers and Guarantor intend
to evidence such amendments;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, the parties hereto agree as follows:

 

1.     Definitions.

 

(a)   Additional Definition. As used herein or in the Credit Agreement or any of
the other Loan Documents, the term “Amendment No. 1” shall mean this Amendment
No. 1 to Credit Agreement and Waiver by and among Borrowers, Guarantor, Agent
and Lenders, as the

 

--------------------------------------------------------------------------------


 

same now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated, restructured, refinanced or replaced, and the Credit
Agreement shall be deemed and is hereby amended to include, in addition and not
in limitation, such definition.

 

(b)   Interpretation.  For purposes of this Amendment No. 1, all terms used
herein which are not otherwise defined herein, including but not limited to,
those terms used in the recitals hereto, shall have the respective meanings
assigned thereto in the Credit Agreement as amended by this Amendment No. 1.

 

2.     Unused Line Fee.  Section 2.10(b) of the Credit Agreement is hereby
amended by  deleting the reference to “the aggregate amount of the US Revolver
Commitments, less the average Daily Balance of the US Revolver Usage (other than
Swing Loans) during the immediately preceding calendar quarter (or portion
thereof)” contained in the first sentence thereof and replacing it with “the
aggregate amount of (i) the US Revolver Commitments, less (ii) the Canadian
Revolver Commitments, less (iii) the average Daily Balance of the US Revolver
Usage during the immediately preceding calendar quarter (or portion thereof)”.

 

3.     Waiver of Specified Events of  Default.

 

(a)   Subject to the terms and conditions contained herein, Agent and Lenders
hereby waive the Specified Events of Default; provided, that, on or before
February 28, 2012 Borrowers and Guarantor shall deliver the items described in
Sections 1(c) and (d) of the Post-Closing Letter (it being agreed that the
failure by Borrowers to comply with the terms of this proviso shall constitute
an Event of Default).

 

(b)   Agent and Lenders have not waived and are not by this agreement waiving,
and have no present intention of waiving, any Event of Default other than the
Specified Events of Default, which may have occurred prior to the date hereof,
or may be continuing on the date hereof or any Event of Default which may occur
after the date hereof, other than the Specified Events of Default.  Agent and
Lenders reserve the right, in their discretion, to exercise any or all of its or
their rights and remedies arising under the Financing Agreements, applicable law
or otherwise, as a result of any other Events of Default which may have occurred
prior to the date hereof, or are continuing on the date hereof, or any Event of
Default which may occur after the date hereof, whether the same or similar to
the Specified Events of Default or otherwise.  Nothing contained herein shall be
construed as a waiver of the failure of Borrowers or Guarantors to comply with
the terms of the Loan Agreement and the other Financing Agreements after the
effective date hereof.

 

4.     Representations and Warranties.  Each Borrower and Guarantor, jointly and
severally, represents and warrants to Lender Group as follows:

 

(a)   this Amendment No. 1 has been duly authorized, executed and delivered by
all necessary action of each Loan Party and constitutes the legal, valid and
binding obligations of each such Borrower and Guarantor enforceable against each
Loan Party in accordance with its respective terms, except as such
enforceability may be limited by bankruptcy, moratorium or similar laws relating
to or limiting creditors’ rights generally; and

 

(b)   after giving effect to the waiver set forth in Section 3 hereof, no
Default or

 

2

--------------------------------------------------------------------------------


 

Event of Default has occurred and is continuing.

 

5.     Conditions Precedent.  This Amendment No. 1 shall only be effective upon
the receipt by Agent of counterparts of this Amendment No. 1, duly authorized,
executed and delivered by Borrowers, Guarantor and Lenders.

 

6.     General.

 

(a)   Effect of this Amendment.  Except as expressly provided herein, no other
changes or modifications to the Loan Documents are intended or implied, and in
all other respects the Loan Documents are hereby specifically ratified, restated
and confirmed by all parties hereto as of the date hereof.

 

(b)   Governing Law.  THE VALIDITY OF THIS AMENDMENT NO. 1, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

(c)   Binding Effect.  This Amendment No. 1 shall bind and inure to the benefit
of the respective successors and permitted assigns of each of the parties
hereto.

 

(d)   Counterparts, etc.  This Amendment No. 1 may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same agreement. 
Delivery of an executed counterpart of this Amendment No. 1 by telefacsimile or
other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Amendment No. 1.  Any party
delivering an executed counterpart of this Amendment No. 1 by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Amendment No. 1 but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Amendment No. 1.

 

[Signature Pages Follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

 

 

 

BORROWERS

 

 

 

 

 

COLT DEFENSE LLC

 

 

 

By:

/s/ Scott B. Flaherty

 

 

Name: Scott B Flaherty

 

 

Title: CFO

 

 

 

 

 

COLT CANADA CORPORATION

 

 

 

By: :

/s/ Scott B. Flaherty

 

 

Name: Scott B Flaherty

 

 

Title: CFO

 

 

 

 

 

GUARANTOR

 

 

 

 

 

COLT FINANCE CORP.

 

 

 

By:

/s/ Scott B. Flaherty

 

 

Name: Scott B Flaherty

 

 

Title: CFO

 

Amendment No. 1 to Credit Agreement and Waiver

 

--------------------------------------------------------------------------------


 

 

AGENT AND LENDERS

 

 

 

WELLS FARGO CAPITAL FINANCE, LLC, as Agent and as a Lender

 

 

 

By:

/s/ Willis A. Williams

 

 

Name: Willis A. Williams

 

 

Title: Vice President

 

 

 

 

 

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Lender

 

 

 

By:

/s/Domenic Cosentino

 

 

Name: Domenic Cosentino

 

 

Title: Vice President

 

Amendment No. 1 to Credit Agreement and Waiver

 

--------------------------------------------------------------------------------